DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e). The provisional applications being filed 02/25/2020, as Application No. 62/981,267 and 62/981,278.

Information Disclosure Statement
The information disclosure statement filed 04/06/2021 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

Claim Objections
Claims 11 and 16 are objected to because of the following informalities: 
           Claim 11 recites “the second wiring layer” which should be amended to recite “the second wiring plane”.
           Claim 16 recites “through the wiring plane” which should be amended to recite “through the first wiring plane”.
           Appropriate correction is required.
EXAMINER’S REMARKS
Examiner proposed the following amendments in an examiner’s interview on 08/31/2021 with attorney Edwin Garlepp to place the application into condition for allowance but no agreement has been reached by the applicant to accept the amendments at this time. The applicant can still have the opportunity to reconsider the proposed examiner’s amendments. See proposed examiner’s amendments below.


Proposed Examiner’s Amendments for Application 17/097,116

1. (Currently Amended) A method of forming an interposer, the method comprising:
	providing a first interposer substrate comprising a first bulk material having a plurality of first through silicon vias (TSVs) extending from a first side to a second side of the first bulk material; 
providing a second interposer substrate comprising a second bulk material having a plurality of second TSVs extending from a first side to a second side of the second bulk material, and a wiring plane formed on the second bulk material such that the wiring plane is electrically connected to at least one of the second TSVs, the second interposer substrate further comprising a deep TSV extending through the second bulk material and into the wiring plane; and 
joining the first interposer substrate to the second interposer substrate such that the wiring plane is provided as an interface wiring plane between the first and second bulk materials which electrically connects at least one of the first TSVs to at least one of the second TSVs, wherein:
the method further comprising providing a plurality of interface contacts formed on the wiring plane, wherein the joining comprises joining each of the plurality of interface contacts to a respective one of the first TSVs, 
the wiring plane also comprises trenches and vias formed therein
. 

2.  The method of claim 1, further comprising providing a plurality of external contacts formed on at least one of a side of the first substrate which is opposite to a join interface between the first and second substrates and a side of the second substrate which is opposite to the join interface.

3.  The method of claim 2, wherein the providing a plurality of external contacts comprises providing electrical contacts configured to connect to at least one of a die, a package substrate and a printed circuit board.

4.  (canceled)    

5.   (Currently Amended) The method of claim [[4]] 1, wherein the plurality of first TSVs each comprises a copper core, and the plurality of interface contacts each comprises an Sn:Ag:Cu alloy (SAC) contact, and the joining comprises joining each copper core to each SAC contact.  

6.   (Currently Amended) The method of claim [[4]] 1, wherein the plurality of first TSVs each comprises a copper core, and the plurality of interface contacts each comprises a copper contact, and the joining comprises joining each copper core to each copper contact.

7.  The method of Claim 1, further comprising:
providing the first silicon interposer substrate including an external wiring plane formed on the first bulk material, and a plurality of first external electrical contacts formed on the external wiring plane, and


8.  The method of claim 1, wherein at least one of the first interposer substrate and the second interposer substrate is provided as a prefabricated substrate.

9. (Currently Amended) A method of forming an interposer, the method comprising:
forming a first wiring plane on a front side surface of a first substrate, the first substrate having a backside surface opposite the front side surface, the first wiring plane including electrical contacts on a top surface of the first wiring plane;
forming first vias in the first substrate that extend from the backside surface of the first substrate to the first wiring plane;
	forming a second wiring plane on the front side surface of a second substrate, the second substrate having a backside surface opposite the front side surface, the second wiring plane including electrical contacts, trenches and vias formed therein; 
            forming second vias in the second substrate that extend from the backside surface of the second substrate to the front side surface of the second substrate on which the second wiring ;
            forming a deep via in the second substrate that extends through the second substrate and into the second wiring plane; and
            positioning the second substrate in contact with the first substrate such that the electrical contacts of the second wiring plane are aligned to be in contact with the vias in the first substrate.

first vias in the first substrate.

11.  (Canceled) 

12.  (Currently Amended) The method of Claim 9, wherein the forming second vias in the second substrate comprises: 
	after the bonding, reducing a thickness of the second substrate; and
	forming the second vias in the second substrate by processing the back side of the second substrate.  

13.  (Currently Amended) The method of Claim 9, wherein the forming second vias in the second substrate comprises: 
	prior to the forming a second wiring plane, forming partial vias in the second substrate by processing the front side surface of the second substrate, wherein the partial vias do not extend to the backside surface of the second substrate;
after the bonding, reducing a thickness of the second substrate by processing the back side of the second substrate to expose the partial vias such that the second vias in the second substrate extend from the back side surface of the second substrate to the front side surface of the second substrate.  

14.  (Currently Amended) The method of Claim 9, further comprising adding contacts to the second vias in the second substrate such that electronic components can be added to the interposer.

15.  The method of claim 9, wherein the first wiring plane and the second wiring plane are redistribution layers.


	a first substrate comprising first bulk material having s extending from a first side to a second side of the first bulk material, and a first wiring plane formed on the first bulk material in electrical contact with the first TSVs;
	a second substrate comprising second bulk material having s extending from a first side to a second side of the second bulk material, the second interposer substrate further comprising a deep TSV extending through the second bulk material and into the first wiring plane; and 
	a first join interface connecting the first and second substrates such that the first wiring plane of the first substrate physically contacts the second substrate and the first TSVs are electrically connected to the second TSVs through the first wiring plane, wherein:
the first wiring plane comprises a plurality of interface electrical contacts provided at the join interface between the first and second substrates, 
the interface contacts electrically connect the first wiring plane of the first substrate to the second TSVs,
the first wiring plane also comprises trenches and vias formed therein
. 

17.  The interposer of claim 16, wherein the first bulk material and the second bulk material each comprise Si.

18.  The interposer of claim 16 further comprising:
a plurality of first external electrical contacts provided on a side of the first substrate that is opposite to the join interface, and 
a plurality of second external electrical contacts provided on a side of the second substrate that is opposite to the join interface.



20.  (canceled) 

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7-12, 14, 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fay et al. (US 2021/0183842 A1).
Regarding claim 1, Fay discloses (in Fig. 3c) a method of forming an interposer [200] (See paragraph 0067: stacked interposers 200), the method comprising: providing a first interposer substrate [upper interposer 200D1] comprising a first bulk material [upper silicon core 202] having a plurality of first through silicon vias (TSVs) [upper TSVs 204] extending through the first bulk material [upper silicon core 202]; providing a second interposer substrate [lower interposer 200D2] comprising a second bulk material [lower silicon core 202] having a plurality of second TSVs [lower TSVs 204] extending through the second bulk material [lower silicon core 202], and a wiring plane [lower redistribution structure 214] (See Fig. 3b for reference to element 214) formed on the second bulk material [lower silicon core 202] such that the wiring plane [lower redistribution structure 214] (See Fig. 3b for reference to element 214) is electrically connected to at least one of the second TSVs [lower TSVs 204]; and joining the first interposer substrate [upper interposer 200D1] to the second interposer substrate [lower interposer 200D2] such that the wiring plane [lower redistribution structure 214] (See Fig. 3b for reference to element 214) is provided as an interface wiring plane between the first and second bulk materials [upper and lower silicon core 202; respectively] which electrically connects at least one of the first TSVs [upper TSVs 204] to at least one of the second TSVs [lower TSVs 204].

           Regarding claim 2, Fay, as applied to claim 1, further discloses (in Fig. 3c) comprising providing a plurality of external contacts [306, 280] formed on at least one of a side of the first substrate [top side of upper interposer 200D1] which is opposite to a join interface between the first and second substrates [upper interposer 200D1 and lower interposer 200D2; respectively] and a side of the second substrate [bottom side of lower interposer 200D2] which is opposite to the join interface.

           Regarding claim 3, Fay, as applied to claim 2, further discloses (in Fig. 3c) wherein the providing a plurality of external contacts [306, 280] comprises providing electrical contacts [306, 280] configured to connect to at least one of a die [302] (See paragraph 0071), a package substrate and a printed circuit board.

           Regarding claim 4, Fay, as applied to claim 1, further discloses (in Fig. 3c) providing a plurality of interface contacts [230] formed on the wiring plane [lower redistribution structure 214] (See Fig. 3b for reference to element 214), wherein the joining comprises joining each of the plurality of interface contacts [230] to a respective one of the first TSVs [upper TSVs 204].

           Regarding claim 7, Fay, as applied to claim 1, further discloses (in Fig. 3c) providing the first silicon interposer substrate [upper interposer 200D1] including an external wiring plane [upper redistribution structure 214] (See Fig. 3b for reference to element 214) formed on the first bulk material [upper silicon core 202], and a plurality of first external electrical contacts [306] formed on the external wiring plane [upper redistribution structure 214] (See Fig. 3b for reference to element 214), and
providing the second silicon interposer substrate [lower interposer 200D2] including a plurality of second external electrical contacts [260] on a side of the second bulk material [lower silicon core 202] that is opposite to the interface wiring plane [lower redistribution structure 214] (See Fig. 3b for reference to element 214), and a plurality of interface contacts [230] formed on the interface wiring plane [lower redistribution structure 214] (See Fig. 3b for reference to element 214) such that each of the plurality of interface contacts [230] joins to a respective first TSV [upper TSVs 204] as part of the joining.

           Regarding claim 8, Fay, as applied to claim 1, further discloses (in Fig. 3c) wherein at least one of the first interposer substrate [upper interposer 200D1] and the second interposer substrate [lower interposer 200D2] is provided as a prefabricated substrate.

           Regarding claim 9, Fay discloses (in Fig. 3c) a method of forming an interposer [200] (See paragraph 0067: stacked interposers 200), the method comprising: forming a first wiring plane [upper redistribution structure 214] (See Fig. 3b for reference to element 214) on a front side surface of a first substrate [top surface of upper interposer 200D1], the first substrate [upper interposer 200D1] having a backside surface [bottom surface of upper interposer 200D1] opposite the front side surface [top surface of upper interposer 200D1], the first wiring plane [upper redistribution structure 214] (See Fig. 3b) including electrical contacts [306] on a top surface of the first wiring plane [top surface of upper interposer 200D1]; forming vias [upper TSVs 204] in the first substrate [upper interposer 200D1] that extend from the backside surface of the first substrate [bottom surface of upper interposer 200D1] to the first wiring plane [upper redistribution structure 214] (See Fig. 3b for reference to element 214); forming a second wiring plane [lower redistribution structure 214] (See Fig. 3b for reference to element 214) on the front side surface of a second substrate [top surface of lower interposer 200D2], the second substrate [lower interposer 200D2] having a backside surface [bottom surface of lower interposer 200D2] opposite the front side surface [top surface of lower interposer 200D2], the second wiring plane [lower redistribution structure 214] (See Fig. 3b for reference to element 214) including electrical contacts [230]; and positioning the second substrate [lower interposer 200D2] in contact with the first substrate [upper interposer 200D1] such that the electrical contacts [230] of the second wiring plane [lower redistribution structure 214] (See Fig. 3b for reference to element 214) are aligned to be in contact with the vias [upper TSVs 204] in the first substrate [upper interposer 200D1].

           Regarding claim 10, Fay, as applied to claim 9, further discloses (in Fig. 3c) bonding the second substrate [lower interposer 200D2] to the first substrate [upper interposer 200D1] such that the electrical contacts [230] of the second wiring plane [lower redistribution structure 214] (See Fig. 3b for reference to element 214) are in contact with the vias [upper TSVs 204] in the first substrate [upper interposer 200D1].

           Regarding claim 11, Fay, as applied to claim 10, further discloses (in Fig. 3c) forming [lower TSVs 204] in the first substrate [lower interposer 200D2] that extend from the backside surface of the second substrate [bottom surface lower interposer 200D2] of to the front side surface of the second substrate [top surface lower interposer 200D2] on which the second wiring [lower redistribution structure 214] (See Fig. 3b for reference to element 214) is formed.

           Regarding claim 12, Fay, as applied to claim 11, further discloses (in Fig. 3c) wherein the forming vias [lower TSVs 204] in the second substrate [lower interposer 200D2] comprises: after the bonding, reducing a thickness of the second substrate (See paragraph 0065: thinning of the core); and forming the vias [lower TSVs 204] in the second substrate [lower interposer 200D2] by processing the back side of the second substrate [bottom surface of the lower interposer 200D2].

           Regarding claim 14, Fay, as applied to claim 11, further discloses (in Fig. 3c) adding contacts [260] to the vias [lower TSVs 204] in the second substrate [lower interposer 200D2] such that electronic components can be added to the interposer [200] (See paragraph 0067: stacked interposers 200) (Note that contacts 260, which are in the form of solder balls (See paragraph 0071) can be used to connect to electronic components).

          Regarding claim 15, Fay, as applied to claim 9, further discloses (in Fig. 3c) wherein the first wiring plane [upper redistribution structure 214] (See Fig. 3b for reference to element 214) and the second wiring plane [lower redistribution structure 214] (See Fig. 3b for reference to element 214) are redistribution layers (See paragraph 0067: redistribution structures 214).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fay et al. (US 2021/0183842 A1) in view of Ramanathan et al. (US 2020/0194330 A1).
           Regarding claim 5, Fay, as applied to claim 4, does not disclose wherein the plurality of first TSVs each comprises a copper core, and the plurality of interface contacts each comprises an Sn:Ag:Cu alloy (SAC) contact, and the joining comprises joining each copper core to each SAC contact.
           Ramanathan teaches (in Fig. 3a) wherein the plurality of first TSVs [165] each comprises a copper core (See paragraph 0033: copper), and the plurality of interface contacts [120A] each comprises an Sn:Ag:Cu alloy (SAC) contact (See paragraph 0030: SAC alloys), and the joining comprises joining each copper core [165] to each SAC contact [120A].
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interposer of Fay such that the plurality of first TSVs each comprises a copper core, and the plurality of interface contacts each comprises an Sn:Ag:Cu alloy (SAC) contact, and the joining comprises joining each copper core to each SAC contact, as taught by Ramanthan, in order to improve electrical conductivity between the TSVs and the SAC contacts.
           
           Regarding claim 6, Fay, as applied to claim 4, further discloses (in Fig. 3c) wherein the plurality of first TSVs [upper TSVs 204] each comprises a metal core (See paragraph 0057), and the plurality of interface contacts [230] each comprises a copper (See paragraph 0070), and the joining comprises joining each metal core [upper TSVs 204] to each copper contact [230] (See paragraph 0070).
           Fay does not teach wherein the plurality of first TSVs each comprises a copper core, and the joining comprises joining each copper core to each copper contact.
           Ramanathan teaches (in Fig. 3a) wherein the plurality of first TSVs [165] each comprises a copper core (See paragraph 0033: copper).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interposer of Fay to have the plurality of first TSVs each comprises a copper core, as taught by Ramanathan, such that the joining comprises joining each copper core to each SAC contact, in order to improve electrical conductivity between the TSVs and the copper contacts.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fay et al. (US 2021/0183842 A1) in view of Yazdani et al. (US 2015/0287672 A1).
           Regarding claim 16, Fay discloses (in Fig. 3c) an interposer [200] (See paragraph 0067: stacked interposers 200) comprising: a first substrate [upper interposer 200D1] comprising first bulk material [upper silicon core 202] having s [upper TSVs 204] extending through the first bulk material [upper silicon core 202], and a first wiring plane [lower redistribution structure 214] formed on the first bulk material [upper silicon core 202] in electrical contact with the first TSVs [upper TSVs 204]; a second substrate [lower interposer 200D2] comprising second bulk material [lower silicon core 202] having s [lower TSVs 204] extending through the second bulk material [lower silicon core 202].
           Fay does not disclose a first join interface connecting the first and second substrates such that the first wiring plane of the first substrate physically contacts the second substrate and the first TSVs are electrically connected to the second TSVs through the first wiring plane.
           Yazdani teaches (in Fig. 18b) a first join interface connecting the first and second substrates [upper silicon interposer and lower silicon interposer; respectively] such that the first wiring plane [the first wiring plane is the circuit structure (not labeled) having vias and electrical contacts that is positioned between the upper silicon interposer and lower silicon interposer, shown in Fig. 18b] of the first substrate [upper silicon interposer] physically contacts the second substrate [lower silicon interposer] and the first TSVs [upper vias in the upper silicon interposer] are electrically connected to the second TSVs [lower vias in the lower silicon interposer] through the first wiring plane [the first wiring plane is the circuit structure (not labeled) having vias and electrical contacts that is positioned between the upper silicon interposer and lower silicon interposer, shown in Fig. 18b].
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interposer of Fay to have a first join interface connecting the first and second substrates such that the first wiring plane of the first substrate physically contacts the second substrate and the first TSVs are electrically connected to the second TSVs through the first wiring plane, as taught by Yazdani, in order to obtain an electronic package having improved reliability, lower cost, and higher performance due to a shortening of electrical distance and an increase (as taught by Yazdani in paragraph 0050).
         
           Regarding claim 17, Fay, as applied to claim 16, further discloses (in Fig. 3c) wherein the first bulk material [upper silicon core 202] and the second bulk material [lower silicon core 202] each comprise Si (See paragraphs 0068 and 0069).

           Regarding claim 18, Fay, as applied to claim 16, further discloses (in Fig. 3c) a plurality of first external electrical contacts [306] provided on a side of the first substrate [top surface of upper interposer 200D1] that is opposite to the join interface, and a plurality of second external electrical contacts [260] provided on a side of the second substrate [bottom surface of lower interposer 200D2] that is opposite to the join interface.

           Regarding claim 19, Fay, as applied to claim 18, further discloses (in Fig. 3c) wherein the first and second external electrical contacts [306, 260; respectively] comprise electrical contacts [306, 260] configured to connect to at least one of a die [302] (See paragraph 0071), a package substrate and a printed circuit board.

           Regarding claim 20, Fay, as applied to claim 16, further discloses (in Fig. 3c) a plurality of interface electrical contacts [230] provided at the join interface between the first and second substrates [upper interposer 200D1 and lower interposer 200D2; respectively].
           Fay does not disclose wherein the interface contacts electrically connect the first wiring plane of the first substrate to the second TSVs.
           Yazdani teaches (in Fig. 18b) wherein the interface contacts [contacts (not labeled) disposed at the bottom surface of the upper silicon interposer and at the top surface of the lower silicon interposer, shown in Fig. 18b] electrically connect the first wiring plane [the first wiring plane is the circuit structure (not labeled) having vias and electrical contacts that is positioned between the upper silicon interposer and lower silicon interposer, shown in Fig. 18b] of the first substrate [upper silicon interposer] to the second TSVs [lower vias in the lower silicon interposer].
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interposer of Fay such that the interface contacts electrically connect the first wiring plane of the first substrate to the second TSVs, as taught by Yazdani, in order to obtain an electronic package having improved reliability, lower cost, and higher performance due to a shortening of electrical distance and an increase in density of integrated circuit mounting locations (as taught by Yazdani in paragraph 0050).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sun et al. (US 2013/0299986) and Semmelmeyer et al. (US 2015/0216030).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHERMAN NG/Primary Examiner, Art Unit 2847